J-S24005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WALTER DONELLA                          :
                                         :
                    Appellant            :   No. 1330 MDA 2017

           Appeal from the Judgment of Sentence August 10, 2017
             In the Court of Common Pleas of Schuylkill County
            Criminal Division at No(s): CP-54-CR-0001929-2016


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                          FILED JUNE 25, 2018

      Appellant, Walter Donella, appeals from the judgment of sentence

entered on August 10, 2017. We affirm.

      The factual background and procedural history of this case are as

follows.   In the early morning hours of May 3, 2016, Police Officer David

Stamets stopped Appellant’s vehicle after he noticed the vehicle had incorrect

registration tags. When he approached the vehicle, Officer Stamets noticed

Appellant’s dilated eyes, running nose, dry mouth, and tense face. He also

saw fresh puncture marks on Appellant’s arms.         Officer Stamets asked

Appellant to complete field sobriety tests. Appellant failed those tests and

was arrested for suspicion of driving under the influence (“DUI”). After being

informed of his right to remain silent, Appellant admitted to using heroin in

the hours prior to his arrest and using oxycodone and Xanax the previous day.
J-S24005-18


        On April 3, 2017, the Commonwealth charged Appellant via criminal

information with two counts of DUI – controlled substance1 and driving an

unregistered vehicle.2      On June 12, 2017, Appellant was convicted of one

count of DUI – controlled substance and driving an unregistered vehicle. On

August 10, 2017, the trial court sentenced him to an aggregate term of ten

days to six months’ imprisonment. This timely appeal followed.3

        Appellant presents one issue for our review:

        Did the [C]ommonwealth present sufficient evidence to support
        the charge of [DUI – controlled substance]?

Appellant’s Brief at 4.

        Appellant’s sufficiency challenge is waived. In the argument portion of

his brief, Appellant argues only that the trial court should have suppressed

the evidence gathered during the traffic stop. He makes no argument as to

how the evidence was insufficient to convict him of DUI – controlled substance.

Hence, his sufficiency argument is waived. See Pa.R.A.P. 2101 and 2119(a).



____________________________________________


1   75 Pa.C.S.A. § 3802(d)(1)(ii) and (d)(2).

2   75 Pa.C.S.A. § 1301(a).

3 Appellant failed to comply with the trial court’s order to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). The docket, however, does not indicate that notice of the
order was sent to Appellant’s counsel. As we cannot assume that the order
was properly served on Appellant’s counsel, we decline to find waiver on this
ground. See In re L.M., 923 A.2d 505, 510 (Pa. Super. 2007).



                                           -2-
J-S24005-18



        Appellant never filed a motion to suppress. Hence, Appellant waived

any challenge to the admissibility of the evidence gathered during the traffic

stop.    See Pa.R.A.P. 302(a).        Appellant also waived his challenge to the

admissibility of the evidence presented at trial by failing to include it in the

statement of questions presented section of his brief. See Pa.R.A.P. 2101 and

2116(a).4    As Appellant waived his only issue, we affirm the judgment of

sentence.

        Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/25/2018




____________________________________________


4 We are deeply troubled at the performance of Kent D. Watkins, Esq. in this
case. The deficiencies evident on the face of Appellant’s brief are unacceptable
for a public defender. Attorney Watkins must furnish a copy of this judgment
order to the Schuylkill County Commissioners and the Disciplinary Board of
the Supreme Court of Pennsylvania forthwith.

                                           -3-